     Case 2:18-cv-00816-TLN-DMC Document 36 Filed 06/16/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH L. ENNIS,                                      No. 2:18-CV-0816-DMC-P
12                       Plaintiff,
13            v.                                            ORDER
14    A. HERRERA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court are: (1) plaintiff’s motion to amend complaint (ECF

19   No. 26); (2) plaintiff’s motion for an extension of time to conduct discovery (ECF No. 29);

20   (3) plaintiff’s motion to stay the case (ECF No. 32); and (4) defendants’ motion to modify the

21   scheduling order (ECF No. 33).

22          A.      Motion to Amend Complaint

23                  This action proceeds on plaintiff’s original civil rights complaint, ECF No. 1.

24   Plaintiff seeks leave to amend because defendants’ response categorized the complaint as

25   “vague.” ECF No. 26, pg. 1. As defendants correctly point out, this is not an adequate

26   justification for granting plaintiff leave to amend.

27   ///

28   ///
                                                            1
     Case 2:18-cv-00816-TLN-DMC Document 36 Filed 06/16/20 Page 2 of 4

 1                  The Federal Rules of Civil Procedure provide that a party may amend his or her

 2   pleading once as a matter of course within 21 days of serving the pleading or, if the pleading is

 3   one to which a responsive pleading is required, within 21 days after service of the responsive

 4   pleading, see Fed. R. Civ. P. 15(a)(1)(A), or within 21 days after service of a motion under Rule

 5   12(b), (e), or (f) of the rules, whichever time is earlier, see Fed. R. Civ. P. 15(a)(1)(B).

 6                  In all other situations, a party’s pleadings may only be amended upon leave of

 7   court or stipulation of all the parties. See Fed. R. Civ. P. 15(a)(2). Where leave of court to amend

 8   is required and sought, the court considers the following factors: (1) whether there is a reasonable

 9   relationship between the original and amended pleadings; (2) whether the grant of leave to amend

10   is in the interest of judicial economy and will promote the speedy resolution of the entire

11   controversy; (3) whether there was a delay in seeking leave to amend; (4) whether the grant of

12   leave to amend would delay a trial on the merits of the original claim; and (5) whether the

13   opposing party will be prejudiced by amendment. See Jackson v. Bank of Hawai’i, 902 F.2d

14   1385, 1387 (9th Cir. 1990). Leave to amend should be denied where the proposed amendment is

15   frivolous. See DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 186 (9th Cir. 1987).

16                  Here, defendants submitted an answer to plaintiff’s complaint on October 15,

17   2019. See ECF No. 23. However, plaintiff did not attempt to file an amended complaint until

18   February 24, 2020, four months later. Thus, plaintiff’s right to amend once as a matter of course

19   has expired and his complaint may only be amended by leave of this Court.

20                  The Court finds that notwithstanding the absence of clearly articulated grounds for
21   an amendment, leave to amend is nonetheless appropriate here. The prejudice arising from an

22   amended pleading at this time is minimal. As ordered herein, discovery will remain open for a

23   period sufficient to address any new issues in an amended pleading. Trial is not imminent. By

24   affording this pro se plaintiff the opportunity to amend now, the court and all parties have a

25   greater opportunity to prepare for and address plaintiff’s actual claims at trial.

26          B.      Motion for Extension of Discovery
27                  On October 25, 2019, the Court issued its discovery and scheduling order,

28   requiring that all discovery be completed by March 9, 2020. See ECF No. 24. Plaintiff seeks a 45-
                                                         2
     Case 2:18-cv-00816-TLN-DMC Document 36 Filed 06/16/20 Page 3 of 4

 1   day extension of the discovery deadline. Good cause appearing therefor, plaintiff’s motion for an

 2   extension of time is granted in part and shall be reflected in this order’s modification of the

 3   scheduling order.

 4          C.      Motion to Stay Proceedings

 5                  Plaintiff states that he has failed to exhaust his complaint because he forgot to

 6   submit a “State of California – Department of General Services Government Claim Form” (DGS

 7   form). Plaintiff seeks a stay in proceedings until he has submitted a DGS form.

 8                  Plaintiff’s claims are subject to the Prison Litigation Reform Act (PLRA), which

 9   requires that a prisoner challenging prison conditions exhaust available administrative remedies

10   before filing suit. 42 U.S.C. § 1997e(a). This requirement is mandatory regardless of the relief

11   sought. See Booth v. Churner, 532 U.S. 731, 741 (2001) (overruling Rumbles v. Hill, 182 F.3d

12   1064 (9th Cir. 1999)). Because exhaustion must precede the filing of the complaint, compliance

13   with § 1997e(a) is not achieved by exhausting administrative remedies while the lawsuit is

14   pending. See McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir. 2002). Additionally, "failure to

15   exhaust is an affirmative defense under the PLRA, and . . . inmates are not required to specially

16   plead or demonstrate exhaustion in their complaints." Albino v. Baca, 747 F.3d 1162, 1169 (9th

17   Cir. 2014) (quoting Jones v. Bock, 549 U.S. 199, 216 (2007)).

18                  Here, plaintiff’s motion fails for two reasons. First, as mentioned above,

19   exhaustion must precede the filing of the complaint and cannot be satisfied while the lawsuit is

20   pending. Thus, staying this case to allow plaintiff to submit a DGS form would be futile. Second,
21   exhaustion is an affirmative defense which must be asserted by the defendants and no such

22   defense has yet been asserted. Therefore, granting plaintiff an opportunity to shore up his

23   exhaustion requirements is not a valid reason to stay this case. Therefore, the Court denies

24   plaintiff’s motion to stay the case.

25          D.      Motion to Modify Scheduling Order

26                  As stated in the Court’s discovery and scheduling order, discovery was due by
27   March 9, 2020 and all dispositive motions must have been filed within 90 days after the discovery

28   cut-off date. See ECF No. 24. Defendants, referencing the unprecedented COVID-19 virus
                                                        3
     Case 2:18-cv-00816-TLN-DMC Document 36 Filed 06/16/20 Page 4 of 4

 1   outbreak, request a modification of the scheduling order to allow additional time to submit a

 2   motion for summary judgement. Good cause appearing therefor, defendants’ motion for an

 3   extension of time is granted and shall be reflected in this order’s modification of the scheduling

 4   order.

 5                  Accordingly, IT IS HEREBY ORDERED that:

 6                  1. Plaintiff’s motion to amend his complaint (ECF No. 26) is GRANTED, and

 7   plaintiff is ordered to file and serve an amended pleading within thirty days of this Order;

 8                  2. Plaintiff’s motion for an extension of time to conduct discovery (ECF No. 29) is

 9   GRANTED and on the Court’s own motion the deadline to complete discovery shall be extended

10   to a date 120 days following the date on which Defendants serve and file a timely response to the

11   amended pleading of plaintiff;

12                  3. Plaintiff’s motion to stay proceedings (ECF No. 32) is DENIED;

13                  4. Defendant’s motion to modify the scheduling order (ECF No. 33) is

14   GRANTED; and

15                  5. Discovery shall be completed as ordered herein, within 120 days of the date of

16   defendants’ timely filing of a pleading responsive to plaintiff’s amended complaint, and

17   dispositive motions shall be filed within 90 days after the close of discovery.

18

19

20   Dated: June 15, 2020
                                                           ____________________________________
21                                                         DENNIS M. COTA
22                                                         UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
                                                       4
